DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
3.	Applicant's arguments are found persuasive and all claims are examined herewith.  

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
Examiner notes the claim uses bullet points to differentiate paragraphs; however, two paragraphs on page 2 of the claim have formatted as the letter “o”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, from which the remaining claims depend, it is not clear where the claim preamble ends, and the claim body begins.  Examiner notes what appears to be an initial transition phrase “including” is present, but is not recognized as an official transition phrase, as described in MPEP 2111.03, and thus the current scope of the claim cannot be determined.  Later in the claim, what appears to be another transitional phrase, “characterized in that”, is found, and thus it is not clear if everything 
	Furthermore regarding claim 1, it is not clear to which antecedent elements the term “both elements” in the next-to-last line of the claim is referring. 
	Regarding claim 5, the term “such that it is attached” (line 4) is indefinite because it is not clear to which antecedent element the word “it” is referring. 
	Regarding claim 9, the term “and/or it is an element made of metallic or plastic” is indefinite, because a) the “and/or” clause after two “or” clauses; b) it is not clear to which antecedent element the term “it” is referring; and c) “metallic” should be “metal” as the former is quality, whereas the latter is the actual material. 

Allowable Subject Matter
7.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JAMES N SMALLEY/Examiner, Art Unit 3733